Special Judges — Retirement System — Membership Special judges of the District Court (as such offices are created effective January 13, 1969) are within the purview of the Uniform Retirement System for Justices and Judges (20 Ohio St. 1101 [20-1101] et seq. (1968)) and are thus not within the purview of the Oklahoma Public Employees Retirement System.  The Attorney General has had under consideration your request of November 7, 1968, for an opinion on ". . .W hether the special judges of the district court fall within the purview of the uniform retirement system for justices and judges, 20 Ohio St. 1101 [20-1101] (1968) et seq., or within the general state retirement system for public employees, 74 Ohio St. 901 [74-901] (1968) et seq." In reply you are advised that the Uniform Retirement System for Justices and Judges (O.S.L. 1968, ch. 128; 20 O .S . Supp. 1968, Sections 1101 -1106) was enacted by the Legislature under discretionary authority granted by Article VII, Section 8
Oklahoma Constitution, as adopted by the people of the State via Legislative referendum July 11, 1967.  Section 20 Ohio St. 1102 [20-1102] of the codified enactment provides in pertinent part as follows: "Any Justice or Judge of the Supreme Court, Court of Criminal Appeals, State Industrial Court, Intermediate Appellate Court or District Court who serves as a Justice or Judge of any of said courts in the State of Oklahoma for a period of . . . provisions relating to age and term of service . . . shall receive the retirement benefits herein provided. . . ." (Emphasis added) There can be no question but that special judges of the District Court are judges of the District Court as contemplated by the above statute inasmuch as Article VII, Section 8 Oklahoma Constitution, as adopted aforesaid, provides in pertinent part as follows: "(a) The Judges of the District Court shall be District Judges, Associate District Judges and Special Judges. . . ." (Emphasis added) We thus think it is clear from the plain language of the above constitutional and statutory provisions that special judges of the District Court fall within the purview of the Uniform Retirement System for Justices and Judges, as presently enacted. (We note parenthetically herein that the Uniform Retirement System for Justices and Judges is not effective by its own terms until January 13, 1969. See 20 Ohio St. 1106 [20-1106] (1968).) Inasmuch as we have concluded that special judges are included in the Uniform Retirement System for Justices and Judges, it follows that they are not included in the Oklahoma Public Employees Retirement System. The pertinent parts of the Oklahoma Public Employees Retirement System act are 74 Ohio St. 902 [74-902](14), 74 Ohio St. 902 [74-902] (15), and 74 Ohio St. 910 [74-910](3) (1968), which provide in substance that an officer or employee of the state who is eligible for another retirement system under state law may not become a member of the Oklahoma Public Employees Retirement System. In summary and conclusion then it is the opinion of the Attorney General that special judges of the District Court (as such offices are created effective January 13, 1969) are within the purview of the Uniform Retirement System for Justices and Judges (20 O.S.Supp. 1968 Sections 1101[20-1101] [20-1101] et seq.) and are thus not within the purview of the Oklahoma Public Employees Retirement System (74 O.S.Supp. 1968 Sections 901[74-901] [74-901]  et seq.) (Hugh H. Collum)